Title: To Thomas Jefferson from Samuel H. Baker, 1 July 1804
From: Baker, Samuel H.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Bath Steuben County July 1st. 1804—
               
               Having had it in contemplation to address your Excellency for some time past on the subject of the Agency of Indian affairs in this Quarter of America as fresh reports in this country say, that the office will be vacant if not already so I have taken the liberty of writing, and I flatter myself with the hope, that the subject may be taken into consideration in behalf of my solicitations for that Post—my residence in this Country may be of some weight in your Choice—
               The Quallifications requisite I must leave to your better Judgement but any information necessary on the subject may be readily had from some of your own relations near Montacello also in & near the City of washington—
               I can only say this much that I ever was, and still remain a warm advocate for the present sistem of government, and for more than three years meeting with but little might the difficulties of a New Country, and Beautys of the New England immagination my own conceince under ordinary circumstances in life prompts me to think that I may merit in your opinion, with the rest of my fellow Citizens some share of the emoluments arising under the present government, and as I can truly say no man wants it more than I do I leave it to your own Consideration—
               and remain Yor. ob Humb servt
               
                  
                     Saml. H. Baker
                  
               
            